Vanguard Florida Long-Term Tax-Exempt Fund Supplement to the Prospectus and Summary Prospectus Dated July 22, 2011 Important Change to Vanguard Florida Long-Term Tax-Exempt Fund Vanguard Florida Long-Term Tax-Exempt Fund has been renamed Vanguard Florida Focused Long-Term Tax-Exempt Fund. The Funds investment objective, strategies, and policies remain unchanged. Prospectus and Summary Prospectus Text Changes All references to Vanguard Florida Long-Term Tax-Exempt Fund are replaced with Vanguard Florida Focused Long-Term Tax-Exempt Fund. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 018 102011 Vanguard Florida Tax-Free Funds Supplement to the Statement of Additional Information Dated July 22, 2011 Important Change to Vanguard Florida Long-Term Tax-Exempt Fund Vanguard Florida Long-Term Tax-Exempt Fund has been renamed Vanguard Florida Focused Long-Term Tax-Exempt Fund. The Funds investment objective, strategies, and policies remain unchanged. All references to Vanguard Florida Long-Term Tax-Exempt Fund are replaced with Vanguard Florida Focused Long-Term Tax-Exempt Fund. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 75A 102011
